Citation Nr: 1807696	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-16 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1977 to June 1997.

This appeal comes before the Board of Veterans' Appeals (Board) from July 2009 and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Atlanta, Georgia.  Jurisdiction of the appeal has transferred to the RO in Indianapolis, Indiana.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran suffers from depressive disorder attributable to active service.  

2.  The Veteran's bilateral tinnitus did not manifest in service or for many years after and is unrelated to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for depressive disorder have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The Veteran's tinnitus was not incurred in or aggravated by service and is not otherwise attributable to service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  
The evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Acquired Psychiatric Disorder

The Board finds service connection for depressive disorder is warranted.

With regard to a current disability, VA treatment records show diagnosis of depressive disorder.  See VA examination dated December 2010; VA examination dated August 2016.  Accordingly, a current disability has been demonstrated.

As to evidence of in-service incurrence of acquired psychiatric pathology, the Board notes initially an assessment of Adult Situational Reaction in June 1980.  Further, the Veteran was treated for complaints of anxiety and depression in December 1981 and October 1988.  Additionally, the Veteran has provided statements that his experiences in service, including deployments to disaster and conflict zones, caused his acquired psychiatric disorder.  See Correspondence received October 2015.  The Board notes the Veteran's Certificate of Discharge Southwest Asia and Humanitarian Service Medals and the Board finds the Veteran credible as to his assertions.  Accordingly, in-service incurrence of acquired psychiatric pathology has been demonstrated.

With regard to the remaining element of nexus, the Board notes that the record contains conflicting evidence.  Specifically, VA opinions in January 1998, December 2010, and August 2016 do not support the Veteran's contention of causal relationship between his current psychiatric disability and his service.  However, the Veteran has submitted opinions supportive of a causal relationship between his current psychiatric disability and his service dated December 2015, June 2016, and May 2017.  The December 2015 and May 2017 opinions, in particular, are accompanied by extensive rationale and objective psychiatric testing.

Because both the VA and the private examiners offered rationale in support of their opinions regarding etiology of the Veteran's acquired psychiatric disorder, the Board concludes that the evidence is at least in equipoise regarding the question of whether the Veteran's current depressive disorder is related to his active service.  38 C.F.R. § 3.303 (2017).  

As such, the benefit of the doubt will be conferred in the Veteran's favor and the service-connection claim for depressive disorder is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Tinnitus

The Board finds service connection for tinnitus is not warranted.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As tinnitus is considered an organic disease of the nervous system which is a chronic disease, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

With regard to a current disability, the Veteran reports tinnitus.  Given that tinnitus is a disability capable of lay observation, his complaints of tinnitus are sufficient to establish a current disability.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

With regard to in-service incurrence of injury or disease, the Veteran reported an approximate date of onset 2013, two years prior to his December 2015 VA examination.  Service records do not contain complaints of or treatment for tinnitus.  Audiometric readings in service do not show hearing loss, and VA audiological examination of the Veteran's hearing in December 2015 showed that he does not have a hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2017).  The December 2015 VA examiner noted that while the Veteran reported long-standing hearing loss, he reported a recent onset of tinnitus.  Thus, because the evidence preponderates against an in-service incurrence, the service-connection claim must fail.  See Shedden, supra.

In addition, the Board notes that neither the lay nor medical evidence would support a finding of nexus.  As previously stated, the Veteran noted an onset of tinnitus in approximately 2013 - well after service.  To the extent that the Veteran has more recently asserted that his tinnitus was incurred in service, the recent statement is inconsistent with his denial of hearing loss symptoms in March 1997, and his 2015 report of an onset of tinnitus in approximately 2013.  These inconsistencies compel the Board to find that the more recent statements are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record).  To be clear, the Board is not questioning the Veteran's honesty or moral character.  The Veteran is attempting to recollect events that transpired a long time ago, and the passage of time, along with the inconsistencies noted above, compels the conclusion that the Veteran is not an accurate historian as to these particular statements. See id. at 510-11.  Therefore the Board cannot assign them significant probative weight, and continuity of symptomatology is not established.  Moreover, the December 2015 VA examiner opined that the Veteran's tinnitus was less likely than caused by service.  The examiner reasoned that an onset of tinnitus 15 years after service would not likely be due to noise exposure in service.  Consequently, the evidence does not support direct service connection.



To the extent that there are lay statements asserting that the Veteran has tinnitus related to an in-service injury, particularly noise exposure, the Board finds that the Veteran is competent to report the symptoms of tinnitus.  However, the Board finds that the Veteran is not competent to establish that tinnitus was caused by in-service noise exposure, as the etiology of tinnitus is a complex matter outside the knowledge of lay persons.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In sum, the service treatment records, the Veteran's reports at the December 2015 VA examination, and the December 2015 VA examiner's opinion indicate that the Veteran did not manifest symptoms of tinnitus in service or for many years after and that his tinnitus is unrelated to service.  Given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a).

The Board appreciates the Veteran's decades of honorable service.  This decision denying service connection is in no way meant to diminish that service.  Unfortunately, however, as the preponderance of the evidence is against the service-connection claim for tinnitus, the claim cannot be granted.


ORDER

Service connection for depressive disorder is granted.

Service connection for tinnitus is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


